NO. 12-09-00228-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§

IN RE: RICHARD HAMELINCK, JR.,
RELATOR§
	ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
	Relator Richard Hamelinck, Jr. requests a writ of mandamus directing Respondent, the
Honorable Kerry L. Russell, Judge of the 7th Judicial District Court, Smith County, Texas, to order
the District Clerk of Smith County to furnish him a copy of his "court records" or, alternatively, the
cost of these records.  Relator alleges that he needs the records to use in a postconviction habeas
proceeding.
	An indigent criminal defendant who has exhausted his state appeals ordinarily is not entitled
to a free record for preparing a postconviction habeas application.  In re Strickhausen, 994 S.W.2d
936, 937 (Tex. App.-Houston [1st Dist.] 2002, orig. proceeding).  A free record is available for that
purpose only if the defendant shows that the habeas corpus application is not frivolous and there is
a specific need for the trial records that are sought.  In re Coronado, 980 S.W.2d 691, 693 (Tex.
App.-San Antonio 1998, orig. proceeding).  Relator has not made any such showing here. 
Therefore, he has not shown that he is entitled to mandamus relief.  Relator's petition for writ of
mandamus is denied.
     BRIAN HOYLE  
									     Justice
Opinion delivered September 2, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



(DO NOT PUBLISH)